Citation Nr: 1619064	
Decision Date: 05/11/16    Archive Date: 05/19/16

DOCKET NO.  10-07 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to a disability rating in excess of 40 percent for low back strain.

2.  Entitlement to a disability rating in excess of 10 percent for left wrist ganglion.

3.  Entitlement to service connection for erectile dysfunction, as secondary to posttraumatic stress disorder (PTSD).

4.  Entitlement to service connection for hypertension, as secondary to PTSD.

5.  Entitlement to service connection for an eye condition. 


REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Jeremy J. Olsen, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from November 1965 to November 1985.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from October 2007, August 2008 and November 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, as well as a June 2015 rating decision regarding the Veteran's eye condition claim, which was issued by the RO in St. Paul, Minnesota.  Jurisdiction over the eye claim has since been transferred to the Atlanta RO.

In October 2014, the appeal was remanded for further development.  In that remand, the issues of entitlement to service connection for gastroesophageal reflux disease, and whether there is clear and unmistakable error in a February 1986 rating decision and November 2000 rating decision were found to have been raised by the Veteran's representative in the September 2014 Informal Hearing Presentation.  These matters were referred to the RO for further clarification.  However, it appears that no such clarification was undertaken by the RO.  Therefore, these matters are again being REFERRED to the RO for clarification on whether the Veteran is seeking adjudication of these issues.

The issues of entitlement to an increased disability rating for low back strain and left wrist ganglion are decided below.  The remaining issues are being REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.



FINDINGS OF FACT

1.  The Veteran's chronic lumbar strain has not resulted in ankylosis of the thoracolumbar spine, incapacitating episodes have not been shown, and the evidence has not shown any objective neurologic abnormalities associated with the lumbosacral strain.

2.  The Veteran's left wrist disability is characterized by pain with limited motion, but with no evidence of arthritis or ankylosis.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for chronic lumbar strain have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5292, 5010-5242 (2015).

2.  The criteria for a disability rating in excess of 10 percent for a right wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.71(a), DC 5003, 5020 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a)  and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the Veteran was sent letters in August 2007, September 2007, May 2013 and February 2015.  Each letter provided information as to what evidence was required to substantiate the Veteran's claims and of the division of responsibilities between VA and a claimant in obtaining such evidence.  Moreover, the letters informed the Veteran of what type of information and evidence was needed to establish a disability rating and effective date. 

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of private and VA treatment, as well VA examination reports.  Moreover, the Veteran's statements and Board hearing testimony in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

Additionally, the Veteran was afforded VA examinations in March 2010 and March 2015 to evaluate the severity of his service-connected back and wrist disabilities.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected disabilities, as they include an interview with the Veteran, a review of the record, and a full physical examination, addressing the relevant rating criteria.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent evaluation.  See 38 C.F.R. §§ 3.326 , 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination as relates to the claims decided herein. 

Finally, the Board finds that there was substantial compliance with its October 2014 remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, in its remand, the Board directed that the Veteran be provided a supplemental statement of the case regarding his claims; that updated VA treatment notes be obtained and associated with the claims file; that the Veteran undergo VA examinations for the disabilities on appeal; that VA obtain further information concerning the Veteran's receipt of Social Security Administration (SSA) benefits; and that the Veteran's claims be readjudicated upon completion of the directives.  The Veteran was issued a supplemental statement of the case in April 2015, following the March 2015 VA examinations and the addition of updated VA treatment records to his file.  In addition, in a May 2015 statement to VA, the Veteran confirmed that he received SSA benefits due to his age, not due to any disability.  Accordingly, the Board finds that there has been substantial compliance with the October 2014 Board remand directives and, therefore, no further remand is necessary as to the issues decided herein.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims.

Analysis

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14. 

The Board also observes that disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca, supra.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

A. Low Back Strain

The Veteran's service-connected low back strain is currently evaluated at 40 percent disabling under Diagnostic Code 5237.  The Veteran contends that his back strain has increased in severity, warranting a higher rating.

Lumbosacral strain is to be evaluated under the General Rating Formula for Diseases and Injuries of the Spine.  Under that formula, a 40 percent evaluation is warranted for either unfavorable ankylosis of the entire cervical spine; forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent evaluation will be assigned for unfavorable ankylosis of the entire spine.  Evaluation of any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, is to be done separately, under an appropriate diagnostic code.  38 C.F.R. § 4.71a, Diagnostic Code 5237. 

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 degrees, left and right lateral flexion are 0 to 30 degrees, and left and right lateral rotation are 0 to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  38 C.F.R. § 4.71a. 

In addition, as the Veteran has been found to have intervertebral disc syndrome (IVDS), the Board notes that  IVDS is evaluated under the Formula for Rating IVDS Based on Incapacitating Episodes (hereinafter, "Formula").  See 38 C.F.R. § 4.71a, DC 5243, Formula for Rating IVDS (2015).  Under the Formula, a 20 percent disability rating is warranted for incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent disability rating is warranted for incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A maximum 60 percent disability rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Id.  For the purposes of evaluations under the Formula, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id. at Note 1.

At the outset, the Board notes that the Veteran's VA treatment records consistently show complaints of, and treatment for, chronic lower back pain. 

In March 2010, the Veteran underwent a VA spine examination.  At that time, the Veteran reported experiencing lower back pain and having to avoid lifting heavy objects.  He treated the pain with prescription medication, but found them to be minimally effective.  A history of fatigue, decreased motion, stiffness and weakness were noted.  Flare-ups were reported, on a weekly basis and of a severe nature.  The Veteran reported difficulty bending and standing.  On examination, the veteran's posture, gait and head position were normal.  No ankylosis was noted.  Guarding and tenderness were noted, as was some pain on the left side of the spine, with motion.  The Veteran's flexion was measured to 30 degrees, and extension was 10.  Left and right lateral flexion and rotation were all measured to 20 degrees.  Objective evidence of pain was noted on active range of motion.  No objective evidence of pain was noted following repetitive motion, and no additional limitations were found after three repetitions of range of motion.  The examiner diagnosed a mild lumbar instability. 

At a March 2015 VA spine examination, the Veteran reported difficulty lifting objects, bending, standing for a prolonged period of time, and walking, all due to his back pain.  It was noted that he wore a brace on his back on a regular basis.  On examination of the lumbar spine, the Veteran exhibited a range of motion of forward flexion to 70 degrees, extension to 20 degrees; lateral flexion to 30 degrees, bilaterally, and lateral rotation to 30 degrees, bilaterally; normal lower extremity muscle strength; normal knee reflexes nut hypoactive ankle reflexes, bilaterally; normal lower extremity sensation; no spinal ankylosis; and no radiculopathic symptoms or associated bowel or bladder impairment.  The Veteran was diagnosed with degenerative arthritis of the spine and intervertebral disc syndrome (IVDS) of the thoracolumbar spine.  However, there were no episodes of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician, in the previous 12 months.  It was noted that the Veteran's back condition impacted his work, in that he would have difficulty lifting and bending. 

The Veteran's low back strain has been shown to be manifested by no more than chronic low back pain; a range of motion of forward flexion to 30 degrees with pain, extension to 20 degrees with pain; lateral flexion to 20 degrees, bilaterally, and lateral rotation to 20 degrees, bilaterally; normal lower extremity muscle strength, and sensation; and no radiculopathic symptoms.  The Veteran has been specifically found to exhibit no spinal ankylosis or any associated neurological, bowel, or bladder impairment.  The Veteran's lumbar spine symptoms clearly merit assignment of the current 40 percent under the provisions of Diagnostic Code 5237.  However, in the absence of any findings consistent with spinal ankylosis, the Board finds that a schedular evaluation in excess of 40 percent is not warranted for the Veteran's low back strain at any point during the relevant period of time.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237; Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Additionally, the provisions for evaluating IVDS are also not for application.  While the March 2015 VA examiner found that the Veteran has IVDS, the evidence of record does not document any incapacitating episodes with bed rest prescribed by a physician, and that same VA examiner indicated that no such episodes had occurred.  See DC 5243.

The Board has considered the Veteran's complaints of pain on motion, as well as the findings of additional pain on repetitive testing during his VA examinations.  However, there is no finding that the Veteran had additional fatigability, weakness, lack of endurance, or loss of coordination on repetitive testing at either of the VA examinations.  Thus, considering all pertinent disability factors, to include the DeLuca factors discussed above, there is no appropriate basis for assigning a schedular rating in excess of the 40 percent rating currently assigned at any point during the appeal period.

In assessing the severity of the disability under consideration, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See, e.g. Layno v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134 (1994).  As such, the lay assertions are not considered more persuasive than the objective medical findings which, as indicated above, do not support assignment of any higher rating pursuant to any applicable criteria at any point pertinent to this appeal.

B. Left wrist ganglion

The Veteran's service-connected left wrist ganglion is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5020.  Pursuant to 38 C.F.R. § 4.27, hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the basis for the evaluation assigned; the additional code is shown after the hyphen; unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and "99."  In this case, the hyphenated code indicates that the Veteran's disability is evaluated as synovitis based on the criteria found under Diagnostic Code 5020.  

Under Diagnostic Code 5020, synovitis is rated as degenerative arthritis under Diagnostic Code 5003, which in turn, is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (Diagnostic Codes 5260-61).  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic code, an evaluation of 10 percent is assignable for each major joint or group of minor joints affected by limitation of motion, a 10 percent rating will be assigned where there is X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Under 38 C.F.R. § 4.45(f), the wrist is considered a major joint.

At the March 2010 VA examination, the Veteran reported giving way, instability, pain, stiffness, weakness, and decreased speed of joint motion in his left wrist.  He was noted to be right handed.  No deformity, incoordination, dislocation, locking or effusions were noted.  The Veteran reported flare-ups every 1 to 2 months, of a severe nature, which lasted for hours at a time.  There were no constitutional symptoms of arthritis noted, nor were incapacitating episodes of arthritis reported.  

On examination, there was edema, tenderness, pain at rest, abnormal motion and guarding of movement.  The examiner found no loss of bone or part of a bone noted.  No inflammatory arthritis was present.  Range of motion testing of the left wrist showed 5 degrees of flexion and 5 degrees of dorsiflexion.  Radial deviation was measured at 10 degrees, and ulnar deviation at 20.  There was evidence of pain with active motion on the left side.  No additional objective evidence of pain following repetitive motion was noted, nor was there any additional limitation after three repetitions of range of motion.  No ankylosis was found.  X-rays revealed that the wrist was normal, with no significant osseous, articular or soft tissue abnormality. 

At the March 2015 VA examination, it was noted that the Veteran was right handed.  The Veteran reported difficulty gripping and lifting with his left hand.  On examination, range of motion for the left wrist was 45 degrees of flexion, 30 degrees of dorsiflexion, 30 degrees of ulnar deviation and 10 degrees of radial deviation.  It was noted that the range of motion, while abnormal, did not contribute to a functional loss, although the pain noted on examination did cause such.  There was objective evidence of localized tenderness or pain on palpation of the joint, which was described as wrist tenderness.  The Veteran was able to perform repetitive use testing with at least three repetitions, with no additional loss of function or range of motion after three repetitions.  There was no limitation of the Veteran's functional ability with repeated use over a period of time, due to pain, weakness, fatigability or incoordination.  
No additional contributing factors of disability were noted.  Muscle strength was measured as normal in the left wrist, and no muscle atrophy was noted.  The Veteran was noted to use a left wrist brace regularly.  Imaging studies of the wrist showed no degenerative or traumatic arthritis.  

Based on a review of the evidence of record, the Board finds that the persuasive evidence indicates that the Veteran's left wrist disability is consistent with the assigned 10 percent rating.  Under Diagnostic Code 5003, a 20 percent rating is only available upon x-ray evidence of degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  As noted above, the Veteran has no x-ray evidence of degenerative arthritis.  In addition, the Veteran only has one major joint group involved.  Thus, a higher rating under Diagnostic Code 5003 is not available to the Veteran. 

The Board has considered whether a rating in excess of 10 percent may be assigned under a different diagnostic code.  In the present case, the Board notes that, in the absence of ankylosis, the higher ratings assigned for ankylosis of the wrist under 38 C.F.R. § 4.71a, Diagnostic Code 5214 are not warranted.  The Board further finds that, in the absence of evidence of neurological deficits of the left wrist, a separate compensable rating for neurological disability of the left wrist is not warranted.  Thus, the Board finds that there are not alternative diagnostic codes that would provide the Veteran's disability with a higher or additional rating.   

The Board also finds that there is no basis for staged rating of the Veteran's left wrist disability, as it has remained stable throughout the appeal period.  See Hart, supra.  In addition, as above, in assessing the severity of the disability, the Board has considered the Veteran's assertions regarding his symptoms, which he is certainly competent to provide.  See Layno, supra; Grottveit, supra.  However, the criteria needed to support higher ratings require medical findings that are within the province of trained medical professionals and as such, the lay assertions are not considered more persuasive than the objective medical findings.  Jones, supra.

In reaching its conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the assignment of any higher rating, that doctrine is not for application and the claim for a higher rating must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102; 4.3; Gilbert, supra.'


C. Other considerations

The Board has also evaluated whether the Veteran's claims for higher evaluations for his low back strain and left wrist ganglion should be referred for consideration of extra-schedular ratings under 38 C.F.R. § 3.321(b)(1).  The Court has clarified that there is a three step inquiry for determining whether a veteran is entitled to an extra-schedular evaluation.  Initially, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Thun v. Peake, 22 Vet App 111 (2008). 

A veteran may also be entitled to consideration under 38 C.F.R. § 3.321(b) for referral for an extra schedular evaluation based on multiple disabilities when the combined effect is exceptional and not captured by schedular evaluations.  Referral for an extra schedular rating under 38 C.F.R. § 3.321(b) is to be considered when the "collective impact" or "compounding negative effects" of the service-connected disabilities are not adequately captured by the schedular evaluations for the service-connected disabilities.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014). 

Initially, the Board finds that the Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of his service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  In this case, there is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria. 

With respect to the first prong of Thun, the evidence in this instant appeal does not establish such an exceptional disability picture as to render the schedular evaluations inadequate.  A comparison between the level of severity and symptomatology of the Veteran's low back strain with the established criteria found in 38 C.F.R. § 4.71a, Diagnostic Code 5237 reflects that the diagnostic criteria reasonably describes the Veteran's lumbar spine disability level and symptomatology.  The diagnostic criteria convey that evaluations will be assigned for spine disabilities based upon functional spinal limitation of motion and other symptomatology specific to lumbar strain.  The Veteran's lumbar spine disability picture has been shown to encompass significant functional limitation of motion which falls squarely within the diagnostic criteria for a 40 percent evaluation. 

The Board also has considered whether the Veteran's left wrist disability presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards, such that referral to the appropriate officials for consideration of extraschedular ratings is warranted.  38 C.F.R. § 3.321(b)(1) (2015).  The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected left wrist with the established criteria found in the Rating Schedule.  The Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  The Veteran also has not described any exceptional or unusual features of his wrist disability, and there is no objective evidence that any manifestations are unusual or exceptional. 

Therefore, the Board determines that referral for extra-schedular consideration of the Veteran's claims for an increased rating for low back strain and left wrist is not merited.  38 C.F.R. § 3.321(b)(1).


ORDER

An evaluation in excess of 40 percent for low back strain is denied.

An evaluation in excess of 10 percent for left wrist ganglion is denied.


REMAND

A. Eye Disability

In July 2015, the Veteran submitted a timely notice of disagreement (NOD) with the denial of service connection for an eye condition.  The AOJ has not issued a statement of the case (SOC) which addresses this issue, and there is no indication that the AOJ has initiated this appeal.  Where a Veteran has submitted a timely NOD with an adverse decision and the AOJ has not subsequently issued a SOC addressing the issue, the Board must remand the issue to the AOJ for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

B. Hypertension/Erectile dysfunction

The Veteran's VA treatment records are replete with notations that show he has been diagnosed with both hypertension and erectile dysfunction.  The Veteran claims in multiple statements to VA that his hypertension and erectile dysfunction were caused or aggravated by his service-connected PTSD. 

An examination should be obtained when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service or service-connected disability, and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Here, such criteria have arguably been met.  Therefore, the Board finds that the claims must be remanded for a VA examination with opinion addressing whether the Veteran's hypertension and erectile dysfunction were caused or aggravated by his service-connected PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Issue a Statement of the Case (SOC) to the Veteran which addresses the issue of service connection for an eye condition.  Advise the Veteran of the time period in which to perfect his appeal.  If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Schedule the Veteran for a VA examination to determine whether his current hypertension and erectile dysfunction are related to his service-connected PTSD.  The electronic record should be made available to the examiner for review.

a) The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's hypertension (a) was caused or (b) is aggravated (worsened beyond its natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

b) The examiner should provide an opinion regarding whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's erectile dysfunction (a) was caused or (b) is aggravated (worsened beyond its natural progression) by the Veteran's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A rationale is requested for any opinion given.

3.  Readjudicate the claims.

The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


